Dismissed and Memorandum Opinion filed January 18, 2007







Dismissed
and Memorandum Opinion filed January 18, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00249-CV
____________
 
RAY A. BAILEY, Appellant
 
V.
 
STANLEY G. SCHNEIDER, Appellee
 

 
On Appeal from the
270th District Court
Harris County, Texas
Trial Court Cause No. 04-73206
 

 
M E M O R A N D U M  O P I N I O N
This is
an appeal from a judgment signed February 6, 2006.  The notice of appeal was
filed on March 6, 2006.  Appellant also filed an affidavit of indigence.  The
Harris County District Clerk filed a contest to appellant=s affidavit of inability to pay
costs.  The trial court signed an order sustaining the district clerk=s contest.




Appellant
filed a motion with this court requesting that we review the trial court=s order sustaining the contest to his
affidavit of indigence.  On October 12, 2006, we entered an order finding the
trial judge did not abuse his discretion in denying appellant=s request to proceed without the
payment of costs.  Accordingly, we ordered appellant to pay the filing fee in
the amount of $125.00 to the Clerk of this Court on or before October 23,
2006.  See Tex. R. App. P. 5.

On
October 19, 2006, appellant filed a motion for rehearing.  That motion was overruled
on November 9, 2006.  On November 30, 2006, we ordered appellant to pay the
filing fee in the amount of $125.00 to the Clerk of this Court on or before
December 14, 2006.  See Tex. R.
App. P. 5. 
Appellant was given the requisite ten-days= notice that this
appeal was subject to dismissal.  See Tex. R. App. P.
42.3.  Appellant has not filed a response.  Accordingly, the appeal is ordered
dismissed.  See Tex. R. App. P. 42.3(c)
(allowing
involuntary dismissal of case because
appellant has failed to comply with notice from clerk requiring response or
other action within specified time).  
 
PER CURIAM
 
 
Judgment rendered and Memorandum Opinion filed January
18, 2007.
Panel consists of Justices Frost, Seymore, and Guzman.